Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Status of the Claims
Claims 2, 4-5, and 9-11 have been cancelled; Claims 1 and 6 have been amended. 

Previous Rejections/Objections
Previous rejection of Claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Ohta et al (US-PG-pub 2016/0196907 A1, thereafter PG’907) in view of Pickles et al (US 3,550,266, thereafter US’266) and further in view of Naoe et al (US-PG-pub 2006/0000525 A1, thereafter PG’525) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 12/15/2021.


Claim rejoining
Claims 1, 3, and 7-8 are rejoined. 
Claims 1, 3, and 7-8 are previously withdrawn from consideration as a result of an election/restriction requirement dated 12/12/2020. Pursuant to the procedures set forth in MPEP § 821.04, the claims 1 and 3 are combination claims including all of the allowable subject matter and Claims 7-8 depend on claim 8, therefore the restriction/election as set forth in the Office action mailed on 12/12/2020, is hereby withdrawn and Claims 1, 3 (combination claims) and claims 7-8 (process claims) hereby rejoined and fully examined for patentability under 37 CFR 1.104. Therefore, Claims 1, 3, and 6-8 remain for examination, and claims 1 and 6 are independent claims.

Allowable Subject Matter
Claims 1, 3, and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant independent claims 1 and 6, the recorded reference(s) does not specify the claimed multilayer block in which nano-crystalline alloy pieces being layered with heat treatment and properties as recited in the instant claims. The claims 3 and 7-8 depend on claims 1 and 6 separately, these claims also allowed.


Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIE YANG/Primary Examiner, Art Unit 1734